IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


C.G.,                                          : No. 317 WAL 2020
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
T.G.,                                          :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

        AND NOW, this 17th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.